Citation Nr: 1436480	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  09-12 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left knee arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran had active military service in the National Guard in February 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida

When the case was last before the Board in September 2012 the Board denied entitlement to an initial rating in excess of 10 percent for left knee arthritis and remanded the issues of entitlement to an initial rating in excess of 10 percent for right knee instability, residual of a right knee injury, status post arthroscopy, and entitlement to an increased rating for residual of a right knee injury other than instability, status post arthroscopy, evaluated at 10 percent prior to May 22, 2006, at 100 percent from May 22, 2006 through July 31, 2006, and at 10 percent from August 1, 2006.

The Veteran appealed the denial of his claim of entitlement to an initial rating in excess of 10 percent for left knee arthritis to the United States Court of Appeals for Veterans Claims (Court).  In January 2014 the Court Issued a Memorandum Decision, which served to vacate the Board's September 2012 decision denying entitlement to an initial rating in excess of 10 percent for left knee arthritis, and remanded the matter back to the Board.

The Board notes that the September 2012 remand directives regarding the claims of entitlement to an initial rating in excess of 10 percent for right knee instability, residual of a right knee injury, status post arthroscopy, and entitlement to an increased rating for residual of a right knee injury other than instability, status post arthroscopy, evaluated at 10 percent prior to May 22, 2006, at 100 percent from May 22, 2006 through July 31, 2006, and at 10 percent from August 1, 2006, do not appear to have been accomplished, and those issues have not been recertified to the Board.  As such, they are not currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

According to the Memorandum Decision, VA examination reports dated in December 2007 and July 2009, on which the Board relied in denying the Veteran's claim, are inadequate.  Specifically, the December 2007 VA examination report was found to be internally inconsistent insofar as the examiner recorded the same range of motion before and after repetitive use while simultaneously finding that there was additional limitation of motion on repetitive use.  The July 2009 VA examination report reported pain throughout the range of motion and after repetitive use but did not indicate whether or at what point during the Veteran's range of motion that she experienced additional limitation of motion or functional loss specifically attributable to pain on motion.  It was noted that the examiner stated that there were no functional limitations on standing or walking, but also found objective evidence of painful motion and noted the Veteran's report about having significantly limited mobility due to pain and being unable participate in any recreational activity involving the knee or driving for long distances.  Consequently, the Court indicated that the Board's decision should be vacated and remanded for further medical examination.  (In this regard, the Memorandum Decision on page six notes that when faced with a similarly deficient examination report in Mitchell v. Shinseki, 25 Vet. App. 32, (2011), the Court vacated and remanded the Board's decision in that case.  The Memorandum Decision goes on to state that, "[t]he same result is warranted here.")  As such, remand for a new VA examination is warranted.

Ongoing VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all VA treatment records dating from September 2009 to the present and associate the records with the claims file.

2.  Thereafter, schedule the Veteran for a VA joints examination to determine the current severity of her service-connected left knee arthritis.  The claims file and a copy of this Remand must be provided to the examiner and reviewed in conjunction with the examination.  Any appropriate diagnostic testing, to include X-rays or magnetic resonant imaging tests (MRIs) should be conducted. 

* All ranges of motion of the left knee should be tested and reported in degrees. 

* The examiner should note, in degrees, if repeated range of motion testing results in additional limitation of motion, or in additional functional loss. 

* The examiner must also note the degree(s) of additional range of motion loss, or favorable or unfavorable ankylosis, due to pain on use and during flare-ups. 

* If there is functional loss as a result of weakened movement, excess fatigability, or incoordination in the left knee, the examiner should express the degree of additional range of motion loss, or favorable or unfavorable ankylosis, due to any weakened movement, excess fatigability, or incoordination. 

A complete rationale for all opinions expressed must be provided, to include reference to specific clinical findings or documents in the claims file.
 
3.  Notify the Veteran that she must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).
 
4.  Thereafter, review the expanded record and readjudicate the issue on appeal.  If the claim remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



